DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, and 19, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, and 19 recite  possible structures or end groups for the claimed “R”,  However one of the structures recites is as follows, 

    PNG
    media_image1.png
    92
    198
    media_image1.png
    Greyscale
and render the claims indefinite. Carbon has a valency of four, and Carbon in the CH3 has satisfied 3 out of the four available, however the structure as recited and as illustrated above, shows a carbon that has a valency of 6 (the 3H’s and the triple bond).  Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1-6, and 8-20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2017/0018436 (hereinafter referred to as Hatakeyama).
Hatakeyama, in [0014]-[0025], discloses a resist underlayer film forming composition that includes a resin (polymer) that has the same claimed repeating unit, wherein the structural repeat includes the recited structure repeats (claimed 1A and 1B), see below,

    PNG
    media_image2.png
    162
    267
    media_image2.png
    Greyscale

wherein R1 and R3 includes  alkynyl groups (claimed R), and R4 can include aryl groups having 6 to 35 carbon atoms (includes at least two aromatic rings), and the resist underlayer film composition includes a compound having a fluorene structure; the resist underlayer composition includes organic solvent, and in [0086], discloses that the organic solvent can be a mixture of organic solvents (claims 1-4, 6, 17-20.).  Hatakeyama, in [0048], and [0080], discloses that the resin in the resist underlayer film composition has a weight average molecular weight of about 600 (claim 5).  Hatakeyama, [0121]- [0133], discloses forming the resist underlayer film composition of the claimed fluorene structure repeat on the substrate to form a resist underlayer film, forming a metallic film on the resist underlayer film, wherein the metallic film can be silicon nitride film or a silicon oxynitride film (claimed hardmask) (see [0117]) that is formed by CVD, forming an organic antireflective film (hydrocarbon containing film, claimed BARC) on the metallic layer film, and forming a photoresist layer on the BARC, and subjecting  the photoresist film to exposure and development followed by a dry etching using the photoresist pattern as the mask and transferring the pattern to the BARC underlayer, and continuing the transferring process of transferring the pattern from the BARC pattern to the hardmask layer (metallic layer) and continuing the transfer to the resist underlayer film, wherein the transferring processes are dry etching processes, and finally the processing the substrate using the pattern transferred to the resist underlayer film as the mask (claims 8-12).  Hatakeyama, in [0103], discloses that the irradiation in UV is at a wavelength less than 300nm (claim 13).  Hatakeyama, in [0109]-[0110], discloses that the development is  either an organic solvent development or with an alkali developer (claim 14).  Hatakeyama, in [0097], discloses that the substrate to be processed can metallic film (W or Al or Cu) (claims 15-16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2017/0018436 (hereinafter referred to as Hatakeyama) in view of U. S. Patent Application Publication No. 2016/0311975 (hereinafter referred to as Lee).
Hatakeyama is discussed in paragraph no. 3, above.
The difference between the claim and Hatakeyama is that Hatakeyama does not disclose that the resist underlayer film composition includes additives recited in claim 7.
Lee in [0099], discloses that the resist underlayer film composition includes additives such as surfactants.
Therefore, it would be obvious to a skilled artisan to modify Hatakeyama by employing the claimed additive as taught by Lee because Lee in [0112], discloses including a surfactant in the resist underlayer film composition improves coating uniformity during the formation of the underlayer film.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        June 18, 2022.